Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24, 27, 28, 30-33, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2006/0284105 as cited on IDS) in view of Kageyama (US 4,423,355 as cited on IDS) and Shidouii (JP 2000-355764 as cited on IDS see translation for citations).
Regarding claim 21, Yamashita teaches an ion milling device that includes an ion source configured to cause electrons to collide with a gas supplied from an outside of the ion milling device and to generates ions,

wherein the ion source includes 
a cathode (2) from which the electrons are emitted, 
an anode (7) that is provided within the ion source, and an anode (7) and a magnetic-field generation unit (4) that generates a magnetic field within the ion source by using a magnet ([0029-0039]). 
Yamashita does not teach an anode with an inner diameter of 5.2 mm or less.
Kageyama directed to a Penning ion source teaches an anode an inner diameter of 15 mm (col. 2, In. 14). 
In the Matter of the application of Percy St. George Kirke, 5 USPQ539 (1930), the Board of Appeals held that, there is nothing patentable in making a machine or apparatus larger or smaller, if it produces the same result in the same manner. Here Kageyama teaches a radius of 7.5 mm used in ion beam only the diameter of the anode needs to be adjusted to arrive at the claimed device. Decreasing the diameter of the anode allows a smaller ion beam to be produced for processing samples of smaller sizes.
Shidouji directed to magnetron cathode teaches a permanent samarium cobalt magnet having a maximum energy product of 183 KJ/cm3 ([0019]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the magnet of Yamashita by providing a magnet having a maximum energy product ranging from 110 kJ/m3 to 191, as taught by Shidouji, because it would generate ionization collisions in a desired area ([0018]).

and an acceleration electrode (8) to which a voltage of 5 kV or more is applied as an electrode that accelerates the ions emitted from the ion source ([0029]),
and irradiates a sample ([0002]) with the accelerated ions so as to process the sample ([0002]),
the ion source comprising: 
a cathode (2) from which the electrons are emitted;
an anode (7) which is provided within the ion source,
and a magnetic-field generation unit (4) that generates a magnetic field within the ion source by using a magnet (4).
Yamashita does not teach an anode with and has an inner diameter of 5.2 mm or less.
Kageyama directed to a Penning ion source teaches an anode an inner diameter of 15 mm (col. 2, In. 14). 
In the Matter of the application of Percy St. George Kirke, 5 USPQ539 (1930), the Board of Appeals held that, there is nothing patentable in making a machine or apparatus larger or smaller, if it produces the same result in the same manner. Here Kageyama teaches a radius of 7.5 mm used in ion beam only the diameter of the anode needs to be adjusted to arrive at the claimed device.  Decreasing the diameter of the anode allows a smaller ion beam to be produced for processing samples of smaller sizes.
Shidouji directed to magnetron cathode teaches a permanent magnet samarium cobalt magnet having a maximum energy product of 183 KJ/cm3 ([0019]).

Regarding claims 22 and 31, Yamashita teaches the magnet has a cylindrical shape (4, [0021])
Regarding claims 23 and 32, Yamashita teaches a voltage of 5.5 kV is applied to the acceleration electrode (pg. 2, [0029]). 
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). Therefore the Examiner takes the position that a 5.5 kV acceleration voltage would behave in the same manner as one that is 6kV.
Regarding claims 24 and 33, Yamashita teach the ion source is a penning type ([0004-
0005]).
Regarding claim 27, Yamashita does not teach a shape of the anode is a cylindrical shape, and an inner diameter of the anode is the same as a diameter of an outlet hole of the anode.
Kageyama teaches the shape of the anode (1) is a cylindrical shape, and an inner diameter of the anode is the same as a diameter of an outlet hole of the anode (col. 2 In. 5-10; Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the a shape of the anode of Yamashita by providing the anode is a cylindrical shape, and an inner diameter of the anode is the same as a diameter of an outlet hole of the anode, as 
Regarding claim 28, Yamashita teaches a diameter of an outlet hole of the anode is smaller than an inner diameter of the anode (7, Fig. 1).
Regarding claim 36, Yamashita teaches an ion source configured to receive a supplied gas;
and an acceleration electrode (8) at which a voltage of 5 kV or more is applied [0029];
wherein the ion source includes;
a cathode (2);
an anode (7, Fig. 1) that is provided within the ion source;
and a cylindrical magnet (4, [0021]).
Yamashita does not teach an anode with an inner diameter of 5.2 mm or less. Nor does it teach a magnet is a samarium cobalt magnet. 
Kageyama directed to a Penning ion source teaches an anode an inner diameter of 15 mm (col. 2, In. 14-15).
In the Matter of the application of Percy St. George Kirke, 5 USPQ 539 (1930), the Board of Appeals held that, there is nothing patentable in making a machine or apparatus larger or smaller, if it produces the same result in the same manner. Here Kageyama teaches a radius of 7.5 mm used in ion beam only the diameter of the anode needs to be adjusted to arrive at the claimed device. Decreasing the diameter of the anode allows a smaller ion beam to be produced for processing samples of smaller sizes.
Shidouji directed to magnetron cathode teaches a permanent magnet samarium cobalt magnet having a maximum energy product of 183 KJ/cm3 ([0019]).

Regarding claim 37, Yamashita teaches an ion source that is used in an ion milling device that includes the ion source configured to receive a supplied gas;
and an acceleration electrode (8) at which a voltage of 5 kV or more is applied [0029];
wherein the ion source comprising;
a cathode (2);
an anode (7, Fig. 1);
and a cylindrical magnet (4, [0021]).
Yamashita does not teach an anode with an inner diameter of 5.2 mm or less. Nor does it teach a magnet is a samarium cobalt magnet. 
Kageyama directed to a Penning ion source teaches an anode an inner diameter of 15 mm (col. 2, In. 14-15).
In the Matter of the application of Percy St. George Kirke, 5 USPQ 539 (1930), the Board of Appeals held that, there is nothing patentable in making a machine or apparatus larger or smaller, if it produces the same result in the same manner. Here Kageyama teaches a radius of 7.5 mm used in ion beam only the diameter of the anode needs to be adjusted to arrive at the claimed device. Decreasing the diameter of the anode allows a smaller ion beam to be produced for processing samples of smaller sizes.
Shidouji directed to magnetron cathode teaches a permanent magnet samarium cobalt magnet having a maximum energy product of 183 KJ/cm3 ([0019]).
.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, Kageyama, and
Shidouji as applied to claim 28 above, and further in view of Chen (US 7,619,224 as cited on IDS).
Regarding claim 29, Yamashita does not teach the diameter of the outlet hole of the anode is 4
mm.
Chen directed to a charged particle beam teach the diameter of the outlet hole of the anode (26) is 4 mm (col. 3, In. 50) because it would provide a beam with a uniform density (col. 2, In. 43).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the diameter of the outlet hole of Yamashita the diameter of the outlet hole of the anode is 4 mm, as taught by Chen, because it would provide a beam with a uniform density (col. 2, In. 43).
Claims 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, Kageyama, and Shidouji as applied to claim 1 above, and further in view of Tateno (US 2005/0232320 as cited on IDS).
Regarding claims 25 and 34, Yamashita does not teaches a remaining magnetic flux density of the magnetic-field generation unit ranges from 810 mT to 950 mT.
Tateno is directed to an ion gun and teach a remaining magnetic flux density of the magnetic-field generation unit ranges from 810 mT to 950 mT because it would ionize the gas mixture to achieve a plasma state ([0039]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a remaining magnetic flux density of Yamashita to provide the magnetic-.
Claims 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita,
Kageyama, and Shidouji as applied to claim 21 and 30 above, and further in view of Horike (US 4,277,304 as cited on IDS).
Regarding claims 26 and 35, teaches a holding force of the magnetic-field generation unit ranges from 620 mT to 660 mT.
Horike teaches an ion source used for an ion etching process and teach a holding force of the magnetic-field generation unit ranges from 620 mT to 660 mT (6000 Gauss) created by a permanent magnet forming a magnetic circuit which circulates electrons dissociated gas to form a plasma (col. 4, In. 55-65).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a remaining magnetic flux density of Yamashita to provide a holding force of the magnetic-field generation unit ranges from 620 mT to 660 mT, as taught by Horike, because it would form a magnetic circuit circulating electrons to form a plasma (col. 4, In. 55-65).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23-30 and 32-37 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,304,653. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
Claims 1 and 2 of ‘653 teaches claim 21 of the instant invention. 
Claim 3 of ‘653 teaches claim 23 of the instant invention. 

Claim 5 of ‘653 teaches claim 25 of the instant invention. 
Claim 6 of ‘653 teaches claim 26 of the instant invention. 
Claim 7 of ‘653 teaches claim 27 of the instant invention. 
Claim 8 of ‘653 teaches claim 28 of the instant invention. 
Claim 9 of ‘653 teaches claim 29 of the instant invention. 
Claims 10 and 11 of ‘653 teaches claim 30 of the instant invention. 
Claim 12 of ‘653 teaches claim 32 of the instant invention. 
Claim 13 of ‘653 teaches claim 33 of the instant invention. 
Claim 14 of ‘653 teaches claim 34 of the instant invention. 
Claim 15 of ‘653 teaches claim 35 of the instant invention. 
Claim 16 of ‘653 teaches claim 36 of the instant invention. 
Claim 17 of ‘653 teaches claim 37 of the instant invention. 
Claims 22 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10 and 11 of U.S. Patent No. 10, 304,653 in view of Yamashita (US 2006/0284105).
Claim 22 and 31 are not taught by the ‘653 patent. 
Yamashita directed to an ion sources teaches the magnet has a cylindrical shape (4, [0021]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the magnet of ‘653 by providing the magnet has a cylindrical shape, as taught by Yamashita, because it would provide a magnetic field inside the ionization chamber [0022] causing electrons to revolve and ionize a supplied gas [0011]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J BRAYTON/Primary Examiner, Art Unit 1794